DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 05/10/2021. Claims 1, 5 and 15 are amended, Claims 1-15 are pending in current application.
Claim objections have been withdrawn in view of amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email on 05/20/2021 after an interview with Mr. Alphonso A. Collins on May 18, 2021.
The application has been amended as follows: 
Claims 2 and 4 have been canceled, Claims 1 and 15 have been amended. Additionally, Claims 13 and 14 have been amended to fix improper dependency.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figs. 1-2 would be resubmitted as black and white with . In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

IN THE CLAIMS
Claim 1.    (Currently Amended) A method for setting up a mobile automaton, comprising:
a)	coupling a movable element of the mobile automaton to a movable guide element of a guide device;
b)	exerting a force on the movable element via the movable guide element by operating the guide device such that the movable element is moved in a guided manner along a predetermined movement profile via the movable guide element, before or during the exertion of force, the movable element being placed in a passive state, in which the movable element is decoupled from a drive device which is configured to move the movable element; and
c)	acquiring a setup dataset characterizing the predetermined movement profile and, as a result, setting up the mobile automaton such that the mobile automaton is prevented from overstepping a predefined working area of the mobile automaton.

Claim 2. (Canceled).

Claim 4. (Canceled).


Claim 13.    (Currently Amended) The method as claimed in claim [[6]]7, wherein the multi-axis robot comprises a delta-picker.


Claim 14.    (Currently Amended) The method as claimed in claim [[7]]8, wherein the multi-element guide robot comprises a selective compliance assembly robot arm (SCARA) robot.

Claim 15.    (Currently Amended) A setting-up arrangement, comprising:
a guide device having a movable guide element; and
a mobile automaton having a movable element which is coupled to the movable guide element of the guide device, said guide device being configured to exert a force on the movable element via the movable guide element upon operation of the guide device such that the movable element is moveable in a guided manner along a predetermined movement profile by the movable guide element, and via which a setup dataset characterizing the predetermined movement profile is acquired and, as a result, the mobile automaton is set up such that the mobile automaton is prevented from overstepping a predefined working area of the mobile automaton;
wherein, before or during the exertion of force, the movable element is placed in a passive state, in which the movable element is decoupled from a drive device which is configured to move the movable element.


ALLOWABLE SUBJECT MATTER
Claims 1, 3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Merz et al. (US 2006/0245894), Gerio et al. (US 2016/0129595) and Lauzier et al. et al. (US 2011/0126660) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 1 as a whole. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 3 and 5-13 depend upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 15, the closest prior arts, Merz et al. (US 2006/0245894), Gerio et al. (US 2016/0129595) and Lauzier et al. et al. (US 2011/0126660) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 15. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 15 as a whole. Therefore, Claim 15 is considered novel and non-obvious and is therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664